Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 11, 2016

                                       No. 04-15-00801-CR

                                       Casey L. MULLER,
                                           Appellant-s

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR7483
                         Honorable Lorina I. Rummel, Judge Presiding

                                          ORDER
        Appellant’s brief was due on March 24, 2016. See TEX. R. APP. P. 38.6(a). We granted
in part Appellant’s first motion for an extension of time to file the brief, and we set the brief due
on May 2, 2016. On May 10, 2016, Appellant filed a second motion for a sixty-day extension of
time to file the brief for a total extension of ninety days.
       Appellant’s motion is GRANTED IN PART. Appellant must file the brief or a motion to
dismiss not later than June 1, 2016. NO FURTHER EXTENSIONS OF TIME TO FILE
APPELLANT’S BRIEF WILL BE GRANTED.
       If Appellant fails to file the brief or motion to dismiss as ordered, we may abate this
appeal and remand the cause to the trial court for an abandonment hearing. See id. R. 38.8(b);
Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio 1997, no pet.).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court